t c memo united_states tax_court k k veterinary supply inc petitioner v commissioner of internal revenue respondent docket no filed date john p neihouse and laurence m mccredy for petitioner kirk steven chaberski and ashley d money for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for taxable years ended date and date respectively the issues for decision are whether amounts paid as compensation to officers and certain employees are reasonable within the meaning of sec_162 whether amounts paid as rental expenses to a related_entity are reasonable within the meaning of sec_162 and whether the doctrine_of equitable_recoupment applies unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioner had its principal_place_of_business in arkansas petitioner was incorporated in by john k lipsmeyer j lipsmeyer and kelly bright petitioner was a wholesale_distributor of animal health products for large animals swine sheep goats and horses lawn and garden products farm hardware pet supplies and products for farm stores and related dealers petitioner sold roughly big_number to big_number different products and had between and vendors j lipsmeyer has worked for petitioner since its incorporation petitioner bought bright’s stock in leaving j lipsmeyer as petitioner’s sole shareholder at that time and he remained petitioner’s sole shareholder j lipsmeyer was petitioner’s president co-chief executive officer and co-chief operating officer his wife melissa lipsmeyer m lipsmeyer was petitioner’s vice president secretary and assistant chief financial officer his brother david lipsmeyer d lipsmeyer was petitioner’s senior vice president of sales and co- chief_executive_officer and co-chief operating officer with j lipsmeyer and his daughter jennifer stewart stewart was petitioner’s chief financial officer j lipsmeyer’s duties were interacting with most of petitioner’s vendors negotiating terms and programs that vendors offer or that petitioner would like to have offered pricing products making personnel decisions including hiring all of the people who work for petitioner and determining salary and bonus amounts sales including traveling approximately out of working days per month to sales calls and making sales calls to approximately of petitioner’s customers the geographic area in which j lipsmeyer made sales calls included north central arkansas central arkansas western arkansas southern missouri and eastern oklahoma j lipsmeyer together with m lipsmeyer was co-guarantor of petitioner’s line of credit that amounted to approximately dollar_figure million before forming petitioner j lipsmeyer was employed by bierwirth veterinary supply for years to perform sales and warehouse work and drive a truck he had a commercial driver’s license while at bierwirth which he maintained m lipsmeyer began working for petitioner in and had worked in accounts_payable and accounts_receivable she worked an average of to hours per week but would work more hours during busier times before joining petitioner she had worked in customer service and inventory control at durvet inc an animal health company d lipsmeyer’s duties were handling approximately of petitioner’s accounts traveling approximately three weeks out of each month and between and miles per week training the approximate members of petitioner’s sales force and providing input to j lipsmeyer about hiring decisions and product pricing in addition to his sales responsibilities d lipsmeyer was responsible for the two trade shows that petitioner hosted each year that included approximately customers and between and vendors he worked between and hours per week he was involved in the formation of petitioner and has worked for petitioner since its incorporation in he was not an original shareholder due to financial constraints before working for petitioner he had worked for the same veterinary supply company as j lipsmeyer taking and filling orders stewart’s duties since assuming her role as chief financial officer in were overseeing accounts_payable and accounts_receivable meeting with petitioner’s accountant meeting with petitioner’s banking institutions and serving as co-trustee of petitioner’s sec_401 plan she also dealt with human resources and petitioner’s various insurance plans such as medical insurance handled payroll for approximately people issued bonuses and worked with several of petitioner’s warehouses on osha compliance she had college credit hours in business finance she had previously worked part time for petitioner beginning in for between and years and then worked full time for petitioner for years petitioner has had an employee handbook in place since or and a copy given to each employee stated that salary would be determined by petitioner’s president the handbook did not include a written bonus policy bonuses were based on how well petitioner was doing financially employee job performance and work ethic petitioner paid bonuses to some of its employees petitioner had a sec_401 plan in place for employees the plan has a mandatory employer match and petitioner’s contributions to the plan have been at least since petitioner’s sec_401 plan contributions were and in and respectively during petitioner entered into an agreement lease no to lease the property in arkansas business property from lipspaces llc lipspaces j lipsmeyer and m lipsmeyer were the only members of lipspaces the term of lease no began on date and ended on date at the time of lease no the business property consisted of big_number square feet of warehouse space and office space j lipsmeyer executed lease no on behalf of lipspaces as lessor and on behalf of petitioner as lessee during following expansion of the business property warehouse space petitioner and lipspaces entered into a new agreement for the lease of the business property lease no the term of lease no began on date and ended on date at the time of lease no the business property consisted of big_number square feet of warehouse space and office space petitioner was a subchapter_c_corporation and an accrual basis taxpayer for purposes of federal_income_tax petitioner reported gross_receipts sales of dollar_figure gross_profit of dollar_figure total income of dollar_figure and taxable_income of dollar_figure on form_1120 u s_corporation income_tax return for form_1120 petitioner reported gross_receipts sales of dollar_figure gross_profit of dollar_figure total income of dollar_figure and taxable_income of dollar_figure on form_1120 for form_1120 petitioner paid a dividend to j lipsmeyer of dollar_figure during each year in issue petitioner paid compensation to j lipsmeyer and m lipsmeyer as officers petitioner paid compensation to d lipsmeyer and stewart as employees the portion of the deduction petitioner claimed as wages accrued to j lipsmeyer for is not in issue in this case petitioner claimed deductions for officer and employee compensation on the form_1120 and the form_1120 as follows officers j lipsmeyer m lipsmeyer employees d lipsmeyer stewart dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number petitioner claimed deductions for the business property rent of dollar_figure and dollar_figure on the form_1120 and form_1120 respectively on date respondent sent to petitioner a notice_of_deficiency disallowing a portion of the deduction petitioner claimed for officer compensation related to j lipsmeyer and m lipsmeyer for of dollar_figure a portion of the deduction petitioner claimed for officer compensation related to m lipsmeyer for the year of dollar_figure a portion of the deduction petitioner claimed for salaries and wages related to d lipsmeyer and stewart for the year of dollar_figure a portion of the deduction petitioner claimed for salaries and wages related to d lipsmeyer and stewart for the year of dollar_figure a portion of the deduction petitioner claimed for rent of dollar_figure for and a portion of the deduction petitioner claimed for rent of dollar_figure for opinion generally the taxpayer has the burden of proving that the commissioner’s determination is in error see rule a however the burden_of_proof may shift to the commissioner under certain circumstances see sec_7491 both parties have presented evidence and introduced expert witness reports we decide this case based on the preponderance of evidence see 394_f3d_1030 8th cir where both parties have satisfied their burden of production the party supported by the weight of the evidence will prevail regardless of which party had the burden of persuasion proof or preponderance aff’g tcmemo_2003_212 opinion testimony of an expert is admissible if and because it will assist the trier of fact to understand evidence that will determine a fact in issue see fed r evid we evaluate the opinions of experts in light of the demonstrated qualifications of each expert and all other evidence in the record see 86_tc_547 while we may accept an expert opinion in its entirety 74_tc_441 we may be selective in the use of any part of such opinion or reject the opinion in its entirety parker v commissioner t c pincite we decide as the trier of fact the weight afforded a witness’s testimony see 304_us_282 rts inv corp v commissioner tcmemo_1987_98 aff’d 877_f2d_647 8th cir reasonable_compensation sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered a taxpayer is entitled to a deduction for salaries or other compensation if the payments were reasonable in amount and are in fact payments purely for services sec_1_162-7 income_tax regs whether the compensation paid_by a corporate taxpayer to a shareholder- employee was reasonable is a question of fact 819_f2d_1315 5th cir aff’g tcmemo_1985_267 500_f2d_148 8th cir aff’g tcmemo_1973_130 courts have considered various factors in assessing the reasonableness of compensation such as employee qualifications the nature extent and scope of the employee’s work the size and complexity of the business prevailing general economic conditions the employee’s compensation as a percentage of gross and net_income the employee shareholders’ compensation compared with distributions to shareholders the employee-shareholders’ compensation compared with that paid to non-shareholder-employees prevailing rates of compensation_for comparable positions in comparable concerns and comparison of compensation paid to a particular shareholder-employee in previous years where the corporation has a limited number of officers charles schneider co v commissioner f 2d pincite no single factor is dispositive see 528_f2d_176 10th cir aff’g 61_tc_564 special scrutiny is given in situations where a corporation is controlled by the employees to whom the compensation is paid because there is a lack of arm’s-length bargaining charles schneider co v commissioner f 2d pincite 199_f2d_193 8th cir petitioner contends the compensation petitioner paid to j lipsmeyer m lipsmeyer d lipsmeyer and stewart during each of the years in issue was reasonable respondent argues that petitioner failed to show that any compensation paid to j lipsmeyer m lipsmeyer d lipsmeyer and stewart in excess of the amounts respondent allowed constitutes reasonable_compensation and therefore it is not deductible under sec_162 employee qualifications an employee’s superior qualifications for his or her position with the business may justify high compensation see charles schneider co v commissioner f 2d pincite 178_f2d_115 6th cir 73_tc_1142 j lipsmeyer and d lipsmeyer were highly qualified for their respective positions j lipsmeyer was one of petitioner’s two initial shareholders and has worked for petitioner since its incorporation although d lipsmeyer was not a shareholder he too was involved in petitioner’s formation and had worked for petitioner since its incorporation in j lipsmeyer and d lipsmeyer also had prior experience working for a veterinary supply company that is relevant to petitioner’s business although stewart had worked part time for petitioner for approximately years and then worked full time for petitioner for years the record does not establish the nature of her duties or responsibilities before when she assumed the title of chief financial officer nonetheless the duration of her employment with petitioner demonstrates experience with certain aspects of petitioner’s operations and her business finance college credit hours are related to her duties as chief financial officer m lipsmeyer’s prior experience in customer relations and inventory with an animal health company was relevant to petitioner’s business she testified that she had worked for petitioner since and that her work focused on accounts_payable and accounts_receivable which demonstrates familiarity with these aspects of petitioner’s business however the evidence does not establish that m lipsmeyer’s experience rises to the level of superior qualification for her positions as vice president secretary and assistant chief financial officer nature extent and scope of employee’s work an employee’s position duties performed hours worked and general importance to the corporation’s success may justify high compensation see charles schneider co v commissioner f 2d pincite home interiors gifts inc v commissioner t c pincite the evidence supports j lipsmeyer’s and d lipsmeyer’s importance to petitioner’s success j lipsmeyer interacted with vendors priced products made personnel decisions and was actively involved in sales including traveling out of working days per month to make sales calls to of petitioner’s customers the record supports his testimony that as president co-chief executive officer and co-chief operating officer the bottom line stops with me d lipsmeyer has worked for petitioner since its incorporation in he was co-chief executive officer and co-chief operating officer with j lipsmeyer in addition to serving as petitioner’s senior vice president of sales he worked hours per week and traveled approximately three weeks each month he not only trained approximately members of petitioner’s sales force but also handled approximately of petitioner’s different accounts and was also responsible for petitioner’s two trade shows each year as chief financial officer stewart performed a range of duties related to petitioner’s financial matters she was also involved in administrative matters such as petitioner’s various insurance programs and osha compliance although her tenure as chief financial officer had been relatively brief her duties in that role taken together with her administrative duties and her years of experience previously working for petitioner demonstrate her general importance to petitioner’s success although m lipsmeyer held the titles of vice president secretary and assistant chief financial officer she testified that i t’s very hard for me to say what exactly i was doing other than the obvious which was helping with you know like the financial decisions well just have conversations naturally with my husband about you know what was going on with the business as far as were there any--you know where monies were going or anything that was upcoming as far as needs of the company just in general finances her vague description of her own duties taken together with her hour average work week which at busier times included an unspecified number of additional hours are incongruous with her position titles in companies in which family relationships do not exist size and complexity of the business courts consider the size and complexity of a taxpayer’s business when deciding the reasonableness of compensation paid to its shareholder-employees see charles schneider co v commissioner f 2d pincite rts inv corp v commissioner tcmemo_1987_98 we have considered a company’s sales net_income gross_receipts or capital value in determining a company’s size miller sons drywall inc v commissioner tcmemo_2005_114 see beiner inc v commissioner tcmemo_2004_219 wagner constr inc v commissioner tcmemo_2001_160 as well as the number of clients and the number of employees growth in these areas and compliance with government regulations see alpha med inc v commissioner tcmemo_1997_464 rev’d on other grounds 172_f3d_942 6th cir petitioner’s reported gross_sales receipts of dollar_figure and dollar_figure respectively for and respectively and gross_profit of approximately dollar_figure for each of these years indicate that petitioner is a substantial business there is no evidence of petitioner’s capital value j lipsmeyer’s testimony that petitioner held licenses to transport certain hazardous materials and to sell certain products indicates compliance with government regulations however the record does not establish that petitioner held any or all of these licenses during the years in issue the number of petitioner’s different products the number of vendors and the number of employees demonstrate a degree of complexity although approximately of petitioner’s customers attended the trade shows there is no other evidence as to the number of customers to which petitioner sold any products or the extent to which petitioner’s customer base expanded on this record there is insufficient evidence to conclude that the size and complexities of petitioner’s business warrant high compensation general economic conditions general economic conditions may affect a company’s performance and thus show the extent of the employee’s effect on the company see 853_f2d_1267 5th cir aff’g tcmemo_1986_407 mayson mfg co v commissioner f 2d pincite adverse economic conditions for example tend to show that an employee’s skill was important to a company that grew during the bad years 172_f3d_942 there is insufficient evidence to conclude that general economic conditions affected petitioner’s performance comparison of salaries paid with gross and net_income compensation as a percentage of a taxpayer’s gross and net_income has been considered in deciding whether compensation is reasonable see rts inv corp v commissioner tcmemo_1987_98 in most cases the comparison of salaries to net_income is more probative owensby kritikos inc v commissioner f 2d pincite petitioner reported gross_receipts of dollar_figure and net_income before taxes of dollar_figure on the form_1120 the aggregate amount petitioner deducted as compensation_for j lipsmeyer m lipsmeyer d lipsmeyer and stewart in dollar_figure is more than of petitioner’s reported net_income before taxes and i sec_4 of the reported gross_receipts petitioner reported gross_receipts of dollar_figure and net_income before taxes of dollar_figure on the form_1120 the aggregate amount of compensation petitioner paid and deducted for m lipsmeyer d lipsmeyer and stewart in dollar_figure is more than of the reported net_income before taxes and i sec_2 of the reported gross_receipts petitioner argues that net_income is appropriately calculated as net_income before taxes and before deducting employee compensation and as a result the aggregate compensation petitioner paid was of net_income in and of net_income in high percentages may be reasonable in certain circumstances see pulsar components int’l inc v commissioner tcmemo_1996_129 officers were exceptionally qualified by virtue of education training experience and dedication and had been undercompensated in prior years mad auto wrecking inc v commissioner tcmemo_1995_153 primary reasons for corporation’s growth and success were shareholders’ training experience and dedication acme constr co inc v commissioner tcmemo_1995_6 chief executive officer’s services caused corporation’s success see also haffner’s serv stations inc v commissioner tcmemo_2002_38 evidence that profits are attributable to compensated officers is required aff’d 326_f3d_1 1st cir although j lipsmeyer and d lipsmeyer had significant experience in petitioner’s operations and were important to petitioner’s success the record does not establish that j lipsmeyer or d lipsmeyer was exceptionally qualified or that either was the primary reason for petitioner’s growth the record supports stewart’s general importance to petitioner’s success but falls short of establishing that she was exceptionally qualified or the primary reason for petitioner’s growth the record falls far short of establishing that m lipsmeyer was exceptionally qualified or was the primary reason for petitioner’s growth prevailing rates of compensation a comparison of the compensation under consideration and the prevailing rates of compensation paid to those in similar positions in comparable companies within the same industry is a most significant factor charles schneider co v commissioner f 2d pincite the parties rely on expert reports and testimony with respect to this factor petitioner’s expert is jason m thomas at the time of trial thomas was a senior tax manager with frost pllc a cpa and an attorney his reasonable_compensation experience included providing litigation support services in commercial litigation cases dissenting shareholder rights and marital dissolution cases tax compliance services and financial advisory services respondent’s expert is martin wertlieb at the time of trial wertlieb headed his own compensation consulting firm of martin wertlieb associates and had not only provided executive compensation counsel to numerous clients in a range of activities in both the public and private sectors but had also qualified as an expert witness on executive compensation before congress and various courts including this court thomas’ report provides guidance of dubious value because he failed to identify comparable companies see eg mad auto wrecking inc v commissioner tcmemo_1995_153 rts inv corp v commissioner tcmemo_1987_98 and we accord it little weight first he failed to identify companies within an industry comparable to petitioner the companies in his sample related to the southeastern united_states and were drawn from sic division f category wholesale dealers of both durable and nondurable goods although thomas was aware at the time he prepared his report that petitioner dealt with only nondurable goods he failed to narrow his search and merely opined that the broad sic division f industry category was the most applicable his remaining sample included companies that were headquartered in northwest arkansas and failed to reflect any industry category whatsoever second thomas failed to establish that the companies in either of his samples were of a size comparable to petitioner although his report purports to be based on gross_profit_percentage which he defined to mean the difference between gross revenue and the cost_of_producing a product or providing a service he testified that n ever was a gross_profit_percentage a criteria in order to select the companies in either of his samples instead he selected the companies in both of his samples based on the amount of compensation paid to four categories of executives and then assigned the companies to one of three percentiles 25th 50th and 75th based exclusively on the amount of compensation those companies paid to the executives he provided no data as to how many companies were included in either of his two samples or the identity of any company no relevant financial data such as gross_receipts or sales net_income or capital value see wagner constr inc v commissioner tcmemo_2001_160 and no financial analysis in contrast wertlieb identified publicly listed companies engaged in the nondurable goods wholesale industry related to chemicals and distributing farming equipment and supplies benchmark companies based on financial reports and proxy statements filed with the securities_and_exchange_commission for each of the years in issue he presented financial data for each of the benchmark companies including the amount of annual revenues amount of pretax profits pretax profits as a percentage of annual revenues and amount of compensation paid to the top two executives and the chief financial officer although all of the benchmark companies are publicly traded and their size ranged from smaller to larger than petitioner based on gross revenues we do not think his industry category is overly broad or otherwise defeats our purpose here and in any event his categorization was the most persuasive of the industry categorizations on this record see eg rts inv corp v commissioner tcmemo_1987_98 wertlieb determined the amounts of reasonable_compensation based on the correlation between the benchmark companies’ annual sales revenues and fixed compensation as demonstrated by application of the linear regression statistical technique he determined that fixed compensation at his correlation’ sec_90th percentile was reasonable for j lipsmeyer and d lipsmeyer after also taking into account their respective duties and responsibilities and their experience he then allocated the compensation amount he had determined to j lipsmeyer and d lipsmeyer in proportion to the actual base salaries paid to each of them during the years in issue using the same approach he determined that fixed compensation at the correlation’ sec_75th percentile was reasonable for stewart after also taking into account her duties and responsibilities and her relatively brief tenure as petitioner’s chief financial officer he did not determine a correlation percentile for m lipsmeyer’s fixed compensation instead he determined that m lipsmeyer’s reasonable_compensation wa sec_73 of stewart’s compensation at the 75th percentile which was the same proportion of m lipsmeyer’s actual base compensation to stewart’s actual base compensation in each of the years in issue based on his data methodology and analysis wertlieb determined that the following amounts represented reasonable_compensation to j lipsmeyer m lipsmeyer d lipsmeyer and stewart for each of the years in issue officers j lipsmeyer m lipsmeyer total employees d lipsmeyer stewart total dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number on brief respondent accepted that the amounts of compensation that wertlieb found reasonable for j lipsmeyer m lipsmeyer d lipsmeyer and stewart were reasonable as to each of them and modified the position taken in the notice_of_deficiency salary policy of the taxpayer as to all employees courts have considered the taxpayer’s compensation policy for its other employees in deciding whether compensation is reasonable see wagner constr inc v commissioner tcmemo_2001_160 this factor focuses on whether the entity pays top dollar to all of its employees including both shareholders and nonshareholders wagner constr inc v commissioner tcmemo_2001_160 eberl’s claim serv inc v commissioner tcmemo_1999_211 citing owensby kritikos inc v commissioner f 2d pincite0 aff’d 249_f3d_994 10th cir e vidence of a reasonable longstanding consistently applied compensation plan is evidence that the compensation paid in the years in question was reasonable 716_f2d_1241 9th cir rev’g tcmemo_1980_282 petitioner’s employee handbook in place since provides that petitioner’s president determined all salary matters and j lipsmeyer made the determinations petitioner paid bonuses to some of its employees based on how well petitioner was doing financially employee job performance and work ethic but did not have a written bonus policy j lipsmeyer determined bonus amounts evidence of petitioner’s contributions to the employee sec_401 plan standing alone does not establish that petitioner paid top dollar to all of its employees including both shareholders and nonshareholders see eg eberl’s claim serv inc v commissioner tcmemo_1999_211 or the existence of a longstanding consistently applied compensation plan see eg elliotts inc v commissioner f 2d pincite compensation paid in previous years petitioner argues that the salary history of j lipsmeyer d lipsmeyer m lipsmeyer and stewart from through the years in issue demonstrates that the amounts of their compensation were reasonable however this factor applies when a corporation is deducting compensation in one year for services rendered in prior years 281_us_115 petitioner has neither argued nor established that any amount of compensation petitioner deducted in either of the years in issue for j lipsmeyer m lipsmeyer d lipsmeyer or stewart was allocable to services rendered in prior years comparison of salaries with distributions and retained earnings the absence of dividend payments by a profitable corporation is a factor that may be considered in addressing the reasonableness of compensation owensby kritikos inc v commissioner f 2d pincite charles schneider co v commissioner f 2d pincite corporations however are not required to pay dividends owensby kritikos inc v commissioner f 2d pincite the prime indicator of the return a corporation is earning for its investors is the return on equity id pincite7 petitioner paid j lipsmeyer a dividend of dollar_figure in each of the years in issue there is no evidence of return on equity debt guaranty courts have also considered whether an employee personally guaranteed the employer’s debt see r j nicoll co v commissione59_tc_37 mad auto wrecking inc v commissioner tcmemo_1995_153 j lipsmeyer and m lipsmeyer were co-guarantors of petitioner’s dollar_figure million line of credit we have considered the various factors in assessing the reasonableness of compensation factors of employee qualifications for only j lipsmeyer and d lipsmeyer and the nature scope and extent of work for only j lipsmeyer and d lipsmeyer salaries compared to distributions and retained earnings and debt guaranty favor petitioner factors of business size and complexity salaries paid with gross_income prevailing rates of compensation and employee salary policy favor respondent certain other factors are neutral as to only m lipsmeyer and stewart and other factors are neutral or do not apply giving due weight to each of the factors we have found wertlieb’s report persuasive and we accept his conclusions accordingly we conclude that reasonable_compensation for the tax_year was dollar_figure for j lipsmeyer dollar_figure for m lipsmeyer dollar_figure for d lipsmeyer and dollar_figure for stewart and reasonable_compensation for the tax_year was dollar_figure for m lipsmeyer dollar_figure for d lipsmeyer and dollar_figure for stewart j lipsmeyer’s compensation_for is not in issue in this case reasonable rent sec_162 allows as a deduction all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including rentals or other_payments required to be made as a condition to the continued use or possession for purposes of the trade_or_business of property in determining whether the payments here in issue were rental payments deductible under this section the basic question is whether they were in fact rent instead of something else paid under the guise of rent 17_tc_199 aff’d per curiam 199_f2d_373 6th cir in connection with a lease between related parties the inquiry requires a careful examination of the circumstances surrounding the rental of the property to determine the intentions of the parties in agreeing upon the lease and in fixing the terms thereof 26_tc_49 the question whether payments are rental payments within the meaning of the statute is a question of fact to be resolved on the basis of all the facts and circumstances 31_tc_1009 s ford tractor corp v commissioner 29_tc_833 petitioner contends that the rent amounts paid to lipspaces a related_party for each year in issue were reasonable and therefore deductible respondent argues that petitioner failed to show that any amount of the rental payments in excess of the amounts respondent allowed constitutes reasonable rental deductible under sec_162 both petitioner and respondent rely on expert reports and testimony to support their positions petitioner’s expert was joshua a smith senior appraiser grubb ellis landauer valuation advisory services llc he is certified by the state of arkansas as a general real_estate appraiser and has been involved in real_estate_valuation respondent’s expert was stephen cosby managing director of cbre inc valuation advisory services he is certified by the state of arkansas as a general real_estate appraiser and has over years’ experience in real_property valuation both experts prepared a market rent analysis that determined market rent based on a percentage return of development cost including the land acquisition cost for a property of a similar type to the business property both experts estimated land acquisition_cost using the sales approach we question the comparability of smith’s seven land sales unlike the business property’s industrial zoning four of smith’s properties located in the same area as the business property were zoned commercial there is no evidence as to smith’s remaining three land sales that the location was feasible for petitioner’s business purposes and none bore the same industrial zoning category as the business property smith testified that he assumed but did not know whether any of the land sale prices had been adjusted to take into account property characteristic differences both experts determined the value of a replacement building using the cost approach and marshall valuation service mvs data based on square footage of the business property we question the accuracy of smith’s replacement cost and as a result his market rent determination his replacement cost was based on incorrect square footage amounts and on incorrect mvs data smith testified that he did not adjust his data and that i n and it was a time in the market where costs were increasing and so that period_costs would have been substantially higher finally smith failed to present industrial lease data of any kind and offered only that he relied on unspecified market data for industrial projects of this type hence we accord his opinion little weight cosby estimated land cost based on his review of three land sales one of which was the business property although cosby’s sample presents only two sales other than the business property both sales were located within a short distance of the business property and both sales bore the same industrial zoning designation as the business property he testified that he restricted his search to this area because the business property location was this kind of little light industrial market that’s all to itself t here was no city sewer available in that area at the time and that limited the use of those sites so i wanted to stay within that market segment he estimated building replacement cost after depreciation based on the stipulated square footage using mvs data in effect as of date his report indicates that market conditions as of date were very similar to those conditions as of date and that there was little difference in rental rates between and although there is no evidence corroborating the similarity of market conditions based on additional data included in cosby’s report and the relatively short_period of time between the tax years in issue we are persuaded that cosby’s mvs data reflects market conditions during and using an rate of return cosby determined that market rent was dollar_figure per square foot per year for the business property at big_number square feet and was dollar_figure per square foot per year at big_number square feet his report indicates that he used an rate of return because a typical range of return for a development of the same type as the business property was -10 and negotiations between developer and tenant typically would result in a return in the lower end of this range there is no evidence corroborating his explanation however smith used a rate of return which was within the range cosby identified as typical cosby’s report also includes industrial lease data to provide a comparison with and support for his market rent determination for the business property on brief respondent accepted petitioner’s rent deductions in the amounts determined reasonable by cosby and modified the position taken in the notice_of_deficiency we conclude that cosby’s report is persuasive and we accept his conclusions accordingly we conclude that for tax_year ended date petitioner may deduct dollar_figure business property rent dollar_figure x big_number ft2 and for tax_year ended date petitioner may deduct dollar_figure business property rent dollar_figure mos x big_number ft2 x mos dollar_figure mos x big_number ft2 x mos equitable_recoupment petitioner argues that the doctrine_of equitable_recoupment applies to permit offset of the alleged excess income_tax j lipsmeyer and m lipsmeyer paid on the assumption that the disallowed portions of the compensation and rent were dividends taxable at a lower rate as a general_rule the party claiming the benefit of an equitable_recoupment defense must establish that it applies 130_tc_54 see 101_tc_551 in order to establish that equitable_recoupment applies a party must prove the following elements the overpayment or deficiency for which recoupment is sought by way of offset is barred by an expired period of limitation the time- barred overpayment or deficiency arose out of the same transaction item or taxable_event as the overpayment or deficiency before the court the transaction item or taxable_event has been inconsistently subjected to two taxes and if the transaction item or taxable_event involves two or more taxpayers there is sufficient identity of interest between the taxpayers subject_to the two taxes that the taxpayers should be treated as one 494_us_596 menard inc v commissioner t c pincite 113_tc_6 aff’d 264_f3d_904 9th cir estate of orenstein v commissioner tcmemo_2000_150 respondent relies on catalano v commissioner tcmemo_1998_447 aff’d 240_f3d_842 9th cir as demonstrating that petitioner has not proven the second or fourth elements of equitable_recoupment we agree with respondent’s analysis in catalano an s_corporation shareholder leased boats to his corporation which claimed rent deductions disallowed by the commissioner he then claimed that he should not have to include the rental payments in his income because doing so would duplicate his includable s_corporation distributable income in catalano we stated the taxable incomes of a shareholder and his s_corporation are computed separately even though the corporation's taxable_income is passed through to and the tax thereon imposed upon the shareholder see sec_1363 and b this separate computation of taxable_income means that the disallowance of a deduction for a lease payment by the lessee-corporation has no impact on the lessor-shareholder's recognition of the lease payment as income there is no necessary correlation between the payor’s right to a deduction for a payment and the taxability of the payment to the recipient mertens law of federal taxation sec_5a pincite rev see also 189_f2d_345 3d cir 345_f2d_552 30_bta_451 mosby v commissioner tcmemo_1984_90 227_fsupp_952 e d mich this separate treatment of a payment’s deductibility and recognition as income obtains even where the payor and payee are a corporation and its sole shareholder reynard corp v commissioner supra mosby v commissioner supra a parent_corporation and its wholly owned subsidiary zeunen corp v united_states supra or two wholly owned subsidiaries of a common parent sterno sales corp v united_states supra in affirming the tax_court the court_of_appeals for the ninth circuit rejected the taxpayer’s invocation of equitable_recoupment stating we need consider only the second element the doctrine_of equitable_recoupment does not apply because we do not have inconsistent legal theories it was not inconsistent for the tax_court to deny a corporate-level deduction for the lease payments while requiring catalano to include his receipt of those payments in his individual income the corporation and catalano are separate entities the tax outcome results from the structure catalano chose for this transaction catalano v commissioner f 3d pincite respondent also argues that i n catalano the court found no identity of interest between a sole shareholder and his s_corporation a flow-through_entity tcmemo_1998_447 aff'd f 3d pincite surely then petitioner a c_corporation likewise lacks a sufficient identity of interest with its sole shareholder and its sole shareholder's family members again we agree with respondent and conclude that petitioner has not established the fourth prerequisite to equitable_recoupment if an s_corporation and its shareholder do not have identity of interest a fortiori a c_corporation and its shareholder do not have such identity of interest it would be anomalous to offset the c corporation’s liability for corporate_income_tax by an alleged overpayment of the shareholder’s individual income_tax a corporation formed for legitimate business purposes and its shareholders are separate entities 319_us_436 a corporation’s tax identity is rarely ignored unless it is a sham see 699_f2d_450 8th cir aff’g 78_tc_458 692_f2d_97 10th cir 66_tc_12 aff’d without published opinion 553_f2d_94 2d cir as we noted in 50_tc_595 long ago the supreme court held that when a corporation carries on business activity the fact that the owner retains direction of its affairs down to the minutest detail makes no difference tax-wise observing that undoubtedly the great majority of corporations owned by sole stockholders are ‘dummies’ in the sense that their policies and day-to- day activities are determined not as decisions of the corporation but by their owners acting individually national carbide corp v commissioner u s see 16_tc_840 affd 197_f2d_620 c a petitioner has not cited any precedential or persuasive authority that contradicts the well-established separation between the corporation and the lipsmeyers for tax purposes we hold that equitable_recoupment does not apply to petitioner’s situation in reaching our conclusions we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect differences between the statutory notice allowances and respondent’s modifications of that notice decision will be entered under rule
